Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending application 16/940,529 (cited in the Information Disclosure Statement filed on July 28, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because this application’s claims 1 and 5 are broader than (i.e., are anticipated by) claim 4 of copending application 16/940,529.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending application 16/940,529 (cited in the Information Disclosure Statement filed on July 28, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because this application’s claim 6 is broader than (i.e., is anticipated by) claim 5 of copending application 16/940,529.
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13, 15, 16 and 21-25 are allowed. 

United States Patent Application Publication 2019/0244661 (Kim) is cited because its Fig. 4 disclosure is applied against said claims 4 and 5 of said copending application 16/940,529.  The examiner respectfully notes that Kim’s Fig. 4 data storage structure is variable resistance element 32’s resistive memory layer 220 (not selection element 31’s insulating layer 120). 

/MARK V PRENTY/Primary Examiner, Art Unit 2814